DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of amendment and remarks filed 01/28/2021.
Claim 9 is amended.
Claims 1-13 are pending.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 9 and 10 in the reply filed on 01/25/2020 was acknowledged on 04/03/2020
Claims 1-8 and 11-13 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/15/2020.
Claims 9 and 10 are under consideration.

Priority
The examiner acknowledges this application as a 371 of PCT/EP2017/071158 filed 08/22/2017, which claims benefit of European Patent application 16185617.4 filed 08/25/2016.

Response to Arguments
Applicant argues that claims 9 and 10 are non-obvious over the cited references because the cited references do not teach element concentration of the oxide within the core-shell structure that is 20% or less citing paragraph [0013] of the published application as describing that the heavy metal concentration provided in low dosage can be in line with regulatory allowance and at the same time highly efficient on diarrhea prevention and production performance.   Applicant further states Selvi does not teach heavy metal concentration; Zincoat explicitly refers to zinc oxide being only efficient against diarrhea in high doses of 1,500 to 3,000 ppm; Waititu refers only to the use of TiO2 as an indigestible marker but does not refer to any heavy metal concentration and effect on post weaning diarrhea; Stein only teaches Zinc oxide in high concentration of 2,000-4,000 ppm and as such teaches from low heavy metal concentration.   Applicant further argues that Selvi which teaches ZnO coated TiO2 is in a different technical field such that the skilled person would have no incentive to combine Selvi with “one of the other documents and even is the combination is made, the skilled person would not arrive at the subject matter of claim 9 and would at least lack the feature of heavy metal concentration of the core-shell structure of 20% or less.    

Response:  Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.
 The examiner agrees with the applicant that Selvi does not teach concentration of ZnO.   However, Selvi was relied upon for teaching ZnO shell over TiO2 core.   The examiner also agrees that Zincoat teaches that zinc oxide is effective against diarrhea at 1,500-3,000 ppm.   The examiner disagrees however that 3,000 ppm is higher than 20% element of the oxide within the core-shell structure.   The calculation showing that 3,000 ppm or 4,000 ppm is not greater than 20% follows below.   Waititu, the examiner agrees that Waititu teaches that TiO2 is an indigestible marker, but, Waititu was not relied upon for teaching heavy metal concentration and effect of heavy metal on diarrhea.   Rather, Waititu was relied upon for teaching that titanium oxide/titanium dioxide is an indigestible marker added to pig feed --- so TiO2 is known complement/component in pig feed/meal.   For Stein, the examiner also agrees that Stein teaches Zinc oxide at concentrations of 2,000-4,000 ppm.   The examiner disagrees that the concentration of 2,000-4,000 ppm is higher than the 20% claimed in claim 9 in the amendment filed 01/28/2021.   Relationship between concentration and ppm is described below:
1% is 1 of 100 or 1/100 ---- 0.01 which is = 10,000 ppm = 1% 
1 ppm is 1 of 1,000,000 or 1/1,000,000  --- 0.000001   which is = 0.0001% = 1 ppm
% (Percent)
ppm
0.1%
1,000 ppm
0.3%
3,000 ppm
0.4%
4,000 ppm
10%
100,000 ppm
20%
200,000 ppm

      
Thus, although, 20% or less was added to claim 9 by amendment, it can be seen that 3,000 ppm and 4,000 ppm are 0.3% and 0.4% respectively and these percent amounts are less than 20%.   The claims do not recite ppm.   While Table 1 of the instant application tests 50 ppm Zn of the TiO2/ZnO hybrid coated with paraffin oil or sunflower oil or fatty acid, claim 9 has other oxides such as copper, vanadium, chromium, manganese and others.   Claim 9 does not recite ppm for Zinc.

Therefore, the rejection is modified to address the amendment to claim 1. 

Maintained Rejections
With modification to address the amendment to claim 9
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein, (“FEEDING THE PIGS' IMMUNE SYSTEM AND ALTERNATIVES TO ANTIBIOTICS,” in Proceedings London Swine Conference --- Today’s Challenges, Tomorrow’s Opportunity, 2007, pp 65-
and nutrient utilization in weaned pigs fed diets supplemented with yeast-based nucleotides” in Animal Nutrition 1, (2015) 166-169) and further in view of Selvi et al, (“Effect of shell ZnO on the structure and optical property of TiO2 core@shell hybrid nanoparticles,” in J. Mater. Sci. Materials in Electronics, Vol. 26, No. 4, Jan. 13, 2015, 2271-2277, cited by applicant in 1449); Yang et al., Food Grade Titanium Dioxide: The presence of nanosized particles, Environmental Science Technology, April 2004 and EPA Nano Titanium dioxide of 2010, with minor modification to address the amendment.

Stein teaches that Copper as copper sulfate at concentrations between 150 and
250 ppm, and Zinc as Zinc oxide at levels of 2,000-4,000 ppm are added to diets of pig in nurseries to reduce scouring and to contro1 post-weaning diarrhea without causing any toxicity symptoms and that these effects may be caused by the ability of zinc and copper to reduce concentrations of coliform bacteria in the intestinal tract of weaning pigs.   Stein also teaches that both minerals have also been shown to have growth promoting effects of the same magnitude as what is usually expected from antibiotic growth promoters (see the whole document of Stein, with emphasis on the paragraph bridging pages 9 and 10).   The ratio of copper to Zinc is in the ratio of 1:13 to 1:26 and 1:8 to 1:16 and these ranges are species of the claimed range and as such anticipate the claimed range in claim 10.
Further, Annon in the article, Zincoat, teaches that Excential Zincoat prevent negative effect of plasma level reduction of copper supply; and that Excential Zincoat also prevents post weaning diarrhea in piglets in amounts of 1,500-3000 ppm (See the whole document and the abstract).   Also, EPA document on Nanoscale Titanium Dioxide, 2010, teaches that the specific surface area of TiO2 varies 2/g (2nd full paragraph from bottom of page 1-10), 18.2 to 38.5 m2/g (Table 1-2), 6.68 m2/g for fine TiO2 and 48 m2/g for ultrafine TiO2 (2nd full paragraph of section 4.2.2).   See also Table on page 4.2.1; Table 4-5; 2nd full paragraph of 5.1.2.1.     
Stein teaches that zinc and copper in diets of post weaned reduce scouring and to contro1 post-weaning diarrhea without causing any toxicity symptoms and that these effects may be caused by the ability of zinc and copper to reduce concentrations of coliform bacteria in the intestinal tract of weaning pigs.   In addition, Annon teaches that Excential Zincoat prevents diarrhea in post-weaned piglets and also prevents plasma level reduction of copper.   However, the combined teachings of Stein and Annon does not include titanium oxide in the composition added to the diet of piglets.   
However, it is known that titanium oxide/titanium dioxide is an indigestible marker added to pig feed (see Waititu, lines 4 and 5 from the bottom of paragraph 2.2).   Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to include titanium dioxide as an indigestible marker.   One having ordinary skill in the art would have been motivated by the teachings of Selvi (see the whole document of Selvi) to encapsulate the titanium dioxide in the Excential Zincoat containing the copper.   With regards to specific surface area and diameter, the artisan would look to the Yang and EPA document as a guide to specific surface area and diameter of the TiO2, which is the core.    
With respect to the 20% or less of element of the oxide within the core-shell structure now recited in the claim, zinc is one of the elements recited in the claim and Stein teaches zinc oxide in amounts of 2,000- 4,000 ppm (0.2%-0.4%) and  zinc oxide in the Zincoat is at 1,500-3,000 ppm (0.15%-0.3%) and with these percent amounts of 0.2-0.4% and 0.15-0.3% being less than 20% such that the limitation of 20% or less is met.
Claims 9 and 10 are thus rendered prima facie obvious over Stein in combination with Annon in view of Waititu and Selvi and EPA document.  

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLESSING M FUBARA/Primary Examiner, Art Unit 1613